Citation Nr: 1400780	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1984, including service in Vietnam from May 1965 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2011, the Veteran testified at a video conference hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In June 2011, the Board remanded the above issue for additional development.  In this regard, this remand are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action the Veteran's newly raised application to reopen a claim of entitlement to service connection for hypertension and his claims for increased ratings for degenerative disc disease of the lumbar spine and for hemorrhoids.  However, these claims were not adjudicated by the AOJ while the appeal was in Remand status.  Therefore, they are once again referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's current neck disability, diagnosed as degenerative joint disease, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his documented in-service motor vehicle accident with whiplash.



CONCLUSION OF LAW

Residuals of a neck injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that a letter dated in January 2008, prior to the September 2008 rating decision, along with a letter dated in July 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess as well as in substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records and/or letters from Geoffrey Cox, M.D. and Veronica Mardo, M.D. as well as the Tampa VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this regard, the June 2011 Remand invited the Veteran to "submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed [of] his in-service and post-service cervical spine symptoms."  However, while the July 2011 VCAA letter also invited the Veteran to submit such lay statements, no such statements were received from him.  Therefore, the Board finds that VA adjudication of the appeal may go forward without any such statements.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

The record also shows that the Veteran was afforded a post-remand VA examination in September 2011 and that examination is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because after a review of the record on appeal, the examiner provided an opinion as to the diagnosis and origins of the Veteran's current neck disability which opinion was based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries; Dyment; Also see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that examination reports are adequate when they sufficiently inform the Board of the examiner's opinion on a medical question and the essential rationale for that opinion).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

In his statements and testimony, the Veteran contends, in essence, that his neck disability is a residual of the whiplash injury he sustained in a motor vehicle accident while on active duty.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to a current disability, the September 2011 VA examiner diagnosed the Veteran with cervical spine degenerative joint disease. 

As to service incurrence under 38 C.F.R. § 3.303(a), a November 1982 service treatment record noted that the Veteran had been in a motor vehicle accident and thereafter diagnosed mild whiplash.  A January 1983 service treatment record thereafter documented the Veteran's complaints and treatment for an 18 day history of neck pain with muscle spasms.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of a neck disability (i.e., pain, limitation of motion, etc. . .) since the documented 1982 injury while on active duty even when not documented in his subsequent medical records because these symptoms come to him through his own senses.  See Davidson.  

However, the Veteran's post-January 1983 service treatment records, including the December 1983 retirement examination, are negative for complaints, diagnoses, or treatment for residuals of the neck injury.  In fact, at the December 1983 retirement examination the Veteran did not report a history of neck problems and on examination the neck was normal.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, while the Veteran as a lay person is competent to report on his symptoms of a neck disability since his documented 1982 injury because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of this disability because such an opinion requires medical expertise which he does not have.  See Davidson.  As such, the Board finds more probative the post-January 1983 service treatment, including the December 1983 retirement examination, which are negative for a history of or a diagnosis of any residuals of that neck injury than the lay claims. 

Accordingly, the Board finds that the most probative evidence of record shows, as the December 1983 retirement examiner must have found, that the Veteran did not have any chronic residuals of his 1982 neck injury while on active duty.  Therefore, the Board finds that entitlement to service connection for residuals of a neck injury must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability since his documented neck injury while on active duty.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to service connection for residuals of a neck injury under the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with cervical spine arthritis in the first post-service year.  Therefore, the Board finds that service connection for residuals of a neck injury is not warranted under this presumption.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1984 and the first diagnosis of a neck disability at the 2011 VA examination to be compelling evidence against finding continuity.  Put another way, the over two and a half decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs against his claim.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of a neck disability since his in-service motor vehicle accident in 1982.  See Davidson.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see.  Id.  However, his accounts are not competent as a diagnosis of a chronic neck disability must be based on the results of diagnostic testing and thus are not capable of lay observation.  Further, the lay reports are contrary to what is found in the service and post-service medical records including the December 1983 retirement examination and the negative post-service record until 2011.  Lastly, the Board finds the fact that the post-remand record is negative for any statements from individuals with first-hand knowledge of the Veteran's observable cervical spine symptoms since the 1982 motor vehicle accident, despite being specifically asked to provide such statements in the June 2011 Remand and July 2011 VCAA letter, weighs against the lay claims regarding continuity.

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over two and a half decades following his separation from active duty, than the Veteran's and his representative's claims which are incredible.  Therefore, entitlement to service connection for residuals of a neck injury based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(b), 3.309.

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for any competent and credible opinion finding a relationship between the Veteran's current neck disability, diagnosed as degenerative joint disease, and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In this regard, the VA examiner in September 2011 opined, after a review of the record on appeal, and specifically citing to the Veteran's claim that he had had neck pain since a documented 1982 motor vehicle accident in which he was diagnosed with whiplash, that his current neck disability was less likely as not related to his military service because while he was treated for a neck injury in-service there was no evidence of chronicity in the subsequent service treatment records and after service.  Moreover, the private treatment records provided by the Veteran from a Dr. Cox did not document any chronic neck complaints.  The September 2011 opinion is not contradicted by any other medical opinion of record.  See Colvin.  

As to the Veteran's and his representative's assertions that the appellant's current neck disability was caused by his military service, the Board finds the VA medical opinion more credible than these lay claims because physicians have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing residuals of a neck injury requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current neck disability, diagnosed as degenerative joint disease, was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for residuals of a neck injury is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin including the Veteran's documented whiplash injury while on active duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(d).

Accordingly, the Board must conclude that entitlement to service connection for residuals of a neck injury must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a neck injury is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


